In a proceeding pursuant to CPLR article 78 to compel the respondent to provide the medication Tylox for the treatment of petitioner’s back pain, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Beisner, J.), dated April 10,1985, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We agree with the Supreme Court’s determination that the record does not support the petitioner’s claim that the correctional authorities have been deliberately indifferent to his medical needs (see, Estelle v Gamble, 429 US 97, 104; Matter of De Flumer v Dalsheim, 122 AD2d 872, 873; Matter of Ronson v Commissioner of Correction, 112 AD2d 488, 489). Nor is there anything in the record which suggests that the court should substitute its judgment for that of the treating physicians (see, Matter of De Flumer v Dalsheim, supra). Accordingly, the petition was properly denied. Kooper, J. P., Sullivan, Harwood and Balletta, JJ., concur.